Citation Nr: 1608965	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  11-08 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for malaria. 

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral flat feet. 

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for conjunctivitis. 

4.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for allergic rhinosinusitis. 

5.  Entitlement to service connection for allergic rhinosinusitis. 

6.  Entitlement to service connection for a temporomandibular joint disorder (TMJ).

7.  Entitlement to service connection for a right shoulder disability. 

8.  Entitlement to service connection for a skin disability. 

9.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

10.  Entitlement to service connection for a bilateral foot disability other than flat feet, to include plantar fasciitis. 

11.  Entitlement to service connection for tinnitus. 

12.  Entitlement to service connection for vertigo, to include as secondary to tinnitus.

13.  Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder, major depressive disorder, mood disorder, and posttraumatic stress disorder (PTSD) on a direct basis or as secondary to a heart disability. 

14.  Entitlement to service connection for headaches. 

15.  Entitlement to service connection for a low back disability, to include arthritis and myositis. 

16.  Entitlement to service connection for diabetes mellitus, to include as secondary to medications used to treat multiple orthopedic disabilities. 

17.  Entitlement to service connection for a gastrointestinal (GI) disability, to include a hernia and gastroesophageal reflux disease (GERD).  

18.  Entitlement to service connection for nephrolithiasis (kidney stones). 


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1954 to November 1956.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the claims file is currently held by the RO in San Juan, Puerto Rico. 

In April 2014 the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

The Veteran was previously represented by a private attorney.  In June 2015, the attorney submitted a motion to withdraw as the Veteran's representative and the Board granted the motion in November 2015.  The Veteran was informed of the withdrawal of his attorney and was provided the opportunity to appoint a new representative in a November 2015 letter from the Board.  No response to this letter was received.  The Veteran is therefore not represented in the current appeal and the Board will continue with a decision in this case.  

In May 2015 and June 2015 correspondence, the Veteran initiated numerous new claims for compensation.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ) and the Board does not have jurisdiction over them.  Therefore, the claims for whether new and material evidence has been submitted to reopen service connection for hearing loss, entitlement to service connection for hypertension, a cardiovascular condition to include status post pericarditis and mitral/tricuspid valve regurgitation, diabetic neuropathy of the bilateral upper and lower extremities, dyslipidemia, glaucoma, bronchial asthma, a cervical spine disability, to include myositis of the para-cervical muscles, gouty arthritis, benign prostate hyperplasia, sleep apnea, erectile dysfunction, a genitourinary (GU) disability, to include recurrent urinary tract infections (UTIs), and entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU) are referred to the AOJ for the appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for allergic rhinitis, tinnitus, vertigo, a bilateral foot disability, an acquired psychiatric disability, headaches, a low back disability, diabetes mellitus, a GI disability, and kidney stones are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for allergic rhinosinusitis was initially denied in an unappealed August 1965 rating decision.  The Veteran attempted to reopen his claim and was denied in rating decisions issued in November 1967 and December 2001.  

2.  The evidence received since the December 2001 rating decision is not cumulative or redundant of other evidence of record and raises a reasonable possibility of substantiating the claim for entitlement to service connection for allergic rhinosinusitis.

3.  The claims for entitlement to service connection for malaria, bilateral flat feet, and conjunctivitis were initially denied in a final August 1965 rating decision.  The Veteran attempted to reopen the claims for entitlement to service connection for malaria and conjunctivitis and was most recently denied in rating decisions issued in November 1967 and December 2001, respectively.
4.  The evidence received since the November 1967 rating decision is cumulative and redundant of other evidence of record and does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for malaria.

5.  The evidence received since the August 1965 rating decision is cumulative and redundant of other evidence of record and does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for bilateral flat feet. 

6.  The evidence received since the December 2001 rating decision is cumulative and redundant of other evidence of record and does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for conjunctivitis. 

7.  The Veteran does not have a chronic TMJ.

8.  The Veteran does not have a current chronic right shoulder disability. 

9.  A chronic skin disability was demonstrated years after service and is not etiologically related to a disease or injury in service. 

10.  The Veteran did not experience a TBI during active duty service; any current residuals of a TBI were demonstrated years after service and are not etiologically related to a disease or injury in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and reopening of the claim for entitlement to service connection for allergic rhinosinusitis is warranted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  

2.  New and material evidence has not been received and reopening of the claim for entitlement to service connection for malaria is not warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

3.  New and material evidence has not been received and reopening of the claim for entitlement to service connection for bilateral flat feet is not warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

4.  New and material evidence has not been received and reopening of the claim for entitlement to service connection for conjunctivitis is not warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

5.  A chronic TMJ was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

6.  A right shoulder disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

7.  A skin disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

8.  A TBI and any associated residuals were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court of Appeals for Veterans Claims (Court) has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).


Allergic Rhinosinusitis

The claim for entitlement to service connection for allergic rhinosinusitis was initially denied in an August 1965 rating decision.  The RO determined that the record did not establish a link between the disability and the Veteran's military service.  The Veteran did not appeal the denial of service connection for allergic rhinosinusitis and the rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

The Veteran attempted to reopen his claim and was denied in November 1967 and December 2001 rating decisions.  The evidence received since the December 2001 rating decision includes a May 2015 statement from a private physician.  The private physician diagnosed allergic rhinitis along with numerous other disabilities and provided a medical opinion linking all of the Veteran's current conditions to active duty service.  This medical evidence is new as it was not previously considered and material as it relates to a previously unestablished fact in the claim-the presence of a nexus between current allergic rhinosinusitis and service.  Thus, the evidence is new and material and sufficient to reopen the claim for entitlement to service connection for allergic rhinosinusitis.  


Malaria, Bilateral Flat Feet, and Conjunctivitis

The claims for entitlement to service connection for malaria, bilateral flat feet, and conjunctivitis were initially denied in an August 1965 rating decision.  The evidence of record included the Veteran's service treatment records, a June 1965 VA examination, and the Veteran's statements.  The RO determined that the record did not establish the presence of malaria or any residuals of a previous infection.  The June 1965 VA examination showed current chronic conjunctivitis, but the RO concluded there was no evidence of a nexus to link the current eye condition to the acute mild conjunctivitis treated in service.  Furthermore, while bilateral flat feet were noted on the Veteran's October 1965 separation examination, it was considered a congenital or developmental abnormality and was not a disability for VA purposes.  The Veteran did not appeal the denial of his claims and the August 1965 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

The Veteran attempted to reopen his claims for entitlement to service connection for malaria and conjunctivitis and was most recently denied in rating decisions issued in November 1967 and December 2001, respectively.  The evidence received since the August 1965, November 1967, and December 2001 rating decisions includes the Veteran's lay statements, copies of private and VA treatment records, and a May 2014 VA examination of the feet.  This evidence is new as it was not previously considered, but is not material as it does not provide any additional evidence pertaining to the reasons the claims were denied.  In fact, the new evidence is completely negative for current indications of malaria, conjunctivitis, or flat feet.  Treatment records from the San Juan VA Medical Center (VAMC) show that the Veteran has received treatment for several eye conditions including glaucoma, a refractive error, and a suspected retinal detachment.  The Veteran has also been treated for various skin conditions of the feet and was diagnosed with bilateral plantar fasciitis upon VA examination in May 2014.  However, there is no new objective or subjective evidence of malaria (or its residuals), flat feet, or conjunctivitis.  In fact, the May 2014 VA examiner specifically found that there was no evidence of flat feet upon examination.  

Thus, the new lay and medical evidence does not relate to any element of service connection that was previously lacking and the record does not contain new and material evidence.  The Board cannot find a basis upon which to reopen the claims and they must be denied; in this regard, the Board has carefully considered the holding and impact of Shade.


Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  


TMJ and Right Shoulder

The Veteran contends that service connection is warranted for a TMJ and a right shoulder disability as they were incurred due to active duty service.  After review of the record, the Board finds that the Veteran does not have the disabilities claimed.  

Service treatment records are entirely negative for any complaints of treatment related to the jaw or right shoulder.  The Veteran's jaw and upper extremities were normal upon examination for separation in October 1956.  Similarly, the post-service record does not document any lay or medical evidence of TMJ.  With respect to the right shoulder, the Veteran was treated and diagnosed with a right rotator cuff tear in November 1993 based on his complaints of shoulder pain after playing basketball.  A January 1994 arthrogram confirmed an incomplete right rotator cuff tear, adhesive capsulitis, and Hill-Sachs deformity.  Although this private treatment indicates a right shoulder condition existed at some point in the Veteran's lifetime, the shoulder injury was incurred more than 20 years before receipt of the claim for service connection in April 2009 and does not establish a current disability for VA purposes.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  Additionally, the Veteran has never complained of or received treatment for a right shoulder condition at any time during the current claims period; he was treated for a left shoulder disability in April 2004 with a private orthopedist, but there is medical evidence pertaining to the right shoulder dated after January 1994.  The Board therefore finds that a current and chronic right shoulder disability is not established by the service or post-service medical evidence.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (When the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

The Board has also considered the statements from the Veteran that he has TMJ and a right shoulder disability; however, he has never provided a statement specifically describing the symptoms he currently experiences.  His correspondence to VA throughout the claims period has never contained specific reference to the claimed TMJ or right shoulder condition.  To the extent the Veteran's pursuit of a claim for service connection is interpreted as reporting discomfort or pain in the jaw and right shoulder, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Veteran is competent to report the symptoms he experiences, but in this case the record contains only the barest and most vague contentions with respect to the claimed disabilities.  

The Board therefore finds that the weight of the evidence is against a finding of any current TMJ or right shoulder disability due to service.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims for service connection and they are denied.

Skin Disability and a TBI

The Veteran contends that he incurred a chronic skin disability and a TBI resulting in a residual disability during active duty service.  The record establishes current disabilities: clinical records from the San Juan VAMC show that the Veteran was treated on several occasions for a dermatofibroma (a benign fibrous nodule) of the chest confirmed by biopsy in July 2012 and surgically removed.  He was also diagnosed with tinea versicolor and plantar keratoses of the feet prior to receipt of his claim for service connection.  VA psychiatric treatment records show a history of a TBI with associated memory loss and mental health treatment.  The first element of service connection is therefore present for both claimed conditions.  

The Board must now determine whether the record demonstrates the presence of in-service injuries.  Service treatment records are negative for complaints or treatment related to the Veteran's skin or a TBI.  In an April 2009 statement, the Veteran reported that his TBI was incurred following a tank explosion, but service records do not support this contention.  The Veteran was seen for medical treatment in May 1955 when exhaust from a tank he was standing behind blew into his face.  Examination did not show any foreign bodies in his eye and he was referred for an ear, nose, and throat (ENT) examiner and diagnosed with mild conjunctivitis.  There is no indication of a tank "explosion" during service and no reports or treatment for a TBI.  The Veteran's skin, head, and neurological systems were all normal at the October 1956 separation examination and he did not report any history of skin problems or a head injury.  

Although the Veteran reported in April 2009 that his TBI was incurred during service, post-service medical records establish that he experienced a severe head injury after discharge while working for the state police department.  The Veteran began receiving mental health treatment at the VAMC in March 2011 and reported during an April 2011 evaluation that he experienced depressive and psychotic symptoms after an episode of head trauma that occurred when he was working for the police.  In June 2011 and May 2013, the Veteran further stated that he was hit on the head with a hammer during a police investigation resulting in a three day loss of consciousness.  He experienced memory problems and retired from police work in 1972 due to a mental health condition.  The Veteran reported that he continued to receive psychiatric treatment after the work-related TBI until approximately 2008.  The Veteran never informed his private or VA treating physicians that he incurred an in-service TBI; similarly, he has never reported any in-service skin problems to any health care provider.  

The Veteran is competent to report events and injuries that he experienced during active duty service, but he has not provided sufficient detail to allow the Board to find that such injuries are established in this case.  His correspondence to VA does not contain any specific statements regarding the claimed skin injury, and as noted above, service treatment record do not document the TBI reported by the Veteran.  In fact, his contention that he incurred a head injury following a tank "explosion" is inconsistent with the service records which show he was treated for conjunctivitis after some tank exhaust blew into his face.  The credibility of his reports is lessened and the Board cannot conclude that a head injury resulting from an explosion severe enough to result in a chronic residual disability lasting for more than 60 years was documented during service as an instance of exhaust blowing into the Veteran's face and only resulted in treatment for conjunctivitis.  In light of the complete lack of contemporaneous lay or medical evidence of the claimed injuries in the service records, the Veteran's vague reports of his in-service injuries, and his inconsistent statements regarding the claimed TBI and its residuals, the Board finds that in-service skin and TBI injuries are not demonstrated in this case.  

The Board has also considered whether there is any other evidence of a link between the Veteran's claimed disabilities and an incident of active duty service.  Service records are negative for the conditions and there is also no lay or medical evidence of the claimed disabilities until decades after the Veteran's separation from service.  Finally, the record is negative for any competent medical evidence in support of the claims, to include any statements from the Veteran's treating VA or private physicians.  The Board must conclude that the preponderance of the evidence is against the claims and they are denied.   38 U.S.C.A. § 5107(b).

Duties to Notify and Assist

VA's has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Regarding the claim to reopen service connection for allergic rhinosinusitis, VA has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen the claim.  

With respect to the service connection claims addressed above, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a June 2009 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the June 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  VA requested copies of all medical records associated with an award of benefits from the Social Security Administration (SSA) in April 2014, but a SSA response establishes that all records were destroyed and are unavailable for procurement.  

The Board observes that the Veteran has not been provided VA examinations and medical opinions in response to his claims for service connection for TMJ, right shoulder, skin, and TBI disabilities.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In this case, the record establishes that the Veteran does not have a TMJ or right shoulder disability and a skin or TBI injury did not occur during service.  As such, a VA examination or medical opinion is not required as there is no competent evidence of a current disability or an indication that the claimed conditions may be associated with active service.  The medical evidence of record is also sufficient to decide the claims and there is no reasonable possibility that examinations would result in evidence to substantiate the claims.  The Board therefore finds that VA examinations and/or medical opinions are not required by the duty to assist. 

VA has complied with the April 2014 remand orders of the Board.  In response to the remand, the Veteran's complete records of VA treatment from the San Juan VAMC were obtained and added to the claims file.  VA also translated all Spanish documents in the claims file into English and attempted to procure relevant records from the SSA.  The claims were then readjudicated in the September 2014 supplemental statement of the case (SSOC) and VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

New and material evidence having been received, reopening of the claim for entitlement to service connection for allergic rhinosinusitis is granted. 

New and material evidence having not been received, reopening of the claim for entitlement to service connection for malaria is denied.  

New and material evidence having not been received, reopening of the claim for entitlement to service connection for bilateral flat feet is denied.  

New and material evidence having not been received, reopening of the claim for entitlement to service connection for conjunctivitis is denied.  

Entitlement to service connection for a TMJ is denied.

Entitlement to service connection for a right shoulder disability is denied. 

Entitlement to service connection for a skin disability is denied. 

Entitlement to service connection for residuals of a TBI is denied.


REMAND

The Board finds that additional development is necessary with respect to the remaining claims on appeal.  Specifically, a VA examination and medical opinion must be obtained to determine the nature and etiology of the Veteran's claimed tinnitus, vertigo, diabetes mellitus, low back disability, GI disability, acquired psychiatric disability, headaches, kidney stones, and allergic rhinosinusitis.  This examination is necessary following the Veteran's submission of a May 2015 private medical opinion linking the above claimed disabilities to active duty service.  The Board also finds that an addendum medical opinion is required in response to the May 2014 VA examination report which does not address the etiology of the diagnosed plantar fasciitis.  

Additionally, the Board finds that the Veteran should be contacted and asked to identify any private health care providers that have treated the claimed psychiatric disorder.  While receiving psychiatric treatment at the San Juan VAMC in April 2011 and May 2013, the Veteran reported a long history of previous private mental health treatment dating from approximately 1972 when he was injured while working for the police department.  The Veteran has not submitted any records of private psychiatric treatment and has not yet identified the providers or facilities that rendered  it.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any records of VA treatment from the San Juan VAMC dated after April 2014 and associate the records with the claims file.

2.  Contact the Veteran and request that he identify all non-VA health care providers who have treated the claimed acquired psychiatric disorder.  Provide him medical release forms and ask that he authorize VA to obtain medical records from all identified private health care providers. 

If proper medical release forms are received, obtain copies of all available treatment records from the identified private facilities.  Copies of the records must be associated with the claims file.  All efforts to obtain the records must be documented in the claims file.  

3.  Then, afford the Veteran a VA examination(s) to determine the nature and etiology of the claimed tinnitus and vertigo, diabetes mellitus, headaches, allergic rhinosinusitis, and low back, GI, kidney, and acquired psychiatric disabilities.  The claims file must be provided to the examiner and reviewed in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  The examiner should:

a) Clarify the diagnoses of any currently present low back, stomach, and acquired psychiatric disorders; and, 

b)  Determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently present tinnitus and vertigo, diabetes mellitus, headaches, allergic rhinosinusitis, and low back, GI, kidney, and acquired psychiatric disabilities are etiologically related to any incident of active duty service. 

c)  With respect to the claimed vertigo, the Veteran was diagnosed with left peripheral vestibular hypofunction at the San Juan VAMC in October 2009.  The examiner should determine whether this condition is caused or aggravated by the Veteran's tinnitus which may be service-connected at a later date.  The examiner must address the aggravation aspect of the secondary service connection claim.  
d)  With respect to diabetes mellitus, the examiner should also determine whether it is caused or aggravated by the Veteran's use of prescription medications to treat his various orthopedic conditions, some of which may be service-connected at a later date.  The examiner must address the aggravation aspect of the secondary service connection claim.  

The examiner is requested to provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Return the claims file to the examiner who conducted the May 2014 VA examination of the Veteran's feet. 

After reviewing the examination report and the complete claims file, the examiner should issue an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the diagnosed bilateral plantar fasciitis is etiologically related to any incident of active duty service.  

A complete rationale (i.e. basis) for the opinion must be provided. 

5.  Readjudicate the issues on appeal with consideration of all the evidence.  If the benefits sought on appeal are not granted in full, issue a SSOC before returning the claims file to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


